                Case: 19-5347         Document: 1      Filed: 04/09/2019    Page: 1




                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE                  Tel. (513) 564-7000
       Clerk                       CINCINNATI, OHIO 45202-3988                www.ca6.uscourts.gov




                                                  Filed: April 09, 2019


Mr. Frank Ross Brazil
Brazil Clark
2706 Larmon Avenue
Nashville, TN 37204

Mr. Nicholas C. Christiansen
Cope, Hudson, Reed & McCreary
P.O. Box 884
Murfreesboro, TN 37130

Mr. Christopher W. Smith
Law Offices
1913 21st Avenue, S.
Nashville, TN 37212

                     Re: Case No. 19-5347, James Rieves, et al v. Town of Smyrna, Tennessee, et al
                         Originating Case No. : 3:18-cv-00965

Dear Counsel,

   This appeal has been docketed as case number 19-5347 with the caption that is enclosed on a
separate page. The appellate case number and caption must appear on all filings submitted to the
Court. If the filing fee was not paid when the notice of appeal was filed, it must be paid to the
district court immediately.

   Before preparing any documents to be filed, counsel are strongly encouraged to read the Sixth
Circuit Rules at www.ca6.uscourts.gov. If you have not established a PACER account and
registered with this court as an ECF filer, you should do so immediately. Your password for
district court filings will not work in the appellate ECF system.

    At this stage of the appeal, the following forms should be downloaded from the web site and
filed with the Clerk's office by April 23, 2019. Additionally, the transcript order must be
completed by that date.




    Case 3:18-cv-00965 Document 74 Filed 04/09/19 Page 1 of 3 PageID #: 517
                Case: 19-5347        Document: 1       Filed: 04/09/2019       Page: 2



NOTE: Effective July 18, 2016, all attorneys must order transcript for appeal by using the
CM/ECF docket entries. The transcript order form used prior to that date will not be accepted
after July 18. For further information and instructions on ordering transcript electronically,
please visit the court's website.

                                 Appearance of Counsel
                   Appellant:    Civil Appeal Statement of Parties & Issues
                                 Disclosure of Corporate Affiliations
                                 Application for Admission to 6th Circuit Bar (if applicable)

                                 Appearance of Counsel
                   Appellee:     Disclosure of Corporate Affiliations
                                 Application for Admission to 6th Circuit Bar (if applicable)

    More specific instructions are printed on each form. If appellant's initial forms are not timely
filed or necessary fees paid, the appeal will be dismissed for want of prosecution. If you have
questions after reviewing the forms and the rules, please contact the Clerk's office for assistance.

                                                  Sincerely yours,

                                                  s/Bryant L. Crutcher
                                                  Case Manager
                                                  Direct Dial No. 513-564-7013


Enclosure




    Case 3:18-cv-00965 Document 74 Filed 04/09/19 Page 2 of 3 PageID #: 518
                Case: 19-5347         Document: 1   Filed: 04/09/2019   Page: 3



                OFFICIAL COURT OF APPEALS CAPTION FOR 19-5347




JAMES SWAIN RIEVES; AKRAM BISHARA; MARIAN TADROUS;
ESKANDER ESKANDER; MICHAEL ZAKARIA; MICHEAL
MARCOUS; GEORGE HANNA; GINA RITTER; LOUIS SHAUN
BERBERT; EHAB MALATY; SCOTT RITTER; MENA MIKHAIL;
SAMY ANGLY; FREDERICK SUBLETT; NEVEN MANSOUR;
AYOOB AYOOB; ALAA MANKARIOUS

             Plaintiffs - Appellees

v.

TOWN OF SMYRNA, TENNESSEE; KEVIN ARNOLD, in his
official and individual capacity; RUTHERFORD COUNTY,
TENNESSEE; JOHN ZIMMERMAN, in his individual capacity;
JENNINGS JONES, in his individual capacity

             Defendants

and

MIKE FITZHUGH, in his official and individual capacity

             Defendant - Appellant.




      Case 3:18-cv-00965 Document 74 Filed 04/09/19 Page 3 of 3 PageID #: 519
